By JUDGE ROSEMARIE ANNUNZIATA
The matter before the Court is defendant's motion to reconsider an order entered on May 31, 1991, denying defendant's motion for attorney fees.
In the absence of specific statutory authority, a party may not recover attorney fees. Hackett v. Stuckey’s, Inc., 670 F. Supp. 172 (W.D. Va. 1987); World Travel, Inc. v. Omega Travel, Inc., 710 F. Supp. 169 (E.D. Va. 1989); 5A Michies’ Jurisprudence, Costs, § 3 (1989). Counsel for the defendant argues that the Court has such specific statutory authority pursuant to Va. Code § 20-99(6), which provides that costs may be awarded to either party in a divorce suit "as equity and justice may require.” However, the statute does not authorize an award of attorney fees where the Court determines that it lacks jurisdiction to grant a divorce to the parties nór is there any general statute providing for such an award. Compare Va. Code Section 8.01-266 (providing express authority for a court to award attorney fees where the court determines that a case has been filed in an improper venue).
Because of the absence of any statutory authority to award attorney fees, the Court denies the defendant’s motion for reconsideration of its May 31, 1991, order.